COURT OF       APPEALS

                                    FOURTH    DISTRICT

                          CADENA-REEVES JUSTICE             CENTER

                         SAN ANTONIO,       TEXAS 78205- 3037

MARCUS EVBRETTB HARPER,                       §
        Plaintiff/Appellant.                  j COURT OF APPEALS NO: 04-15-00489-CV
V.                                            §
TEXAS DEPARTMENT OF                           § TRIAL COURT CASE NO: 97,305-C
CRIMINAL JUSTICE,Gt,         al,              »
                Defendants.
                                              §


                               ADDENDUM       MOTION    FOR

                              INTERLOCUTORY          APPEAL

                               DOCKETING STATEMENT


       TO THE   HONORABLE JUDGE      OF     THIS   COURT:


      Comes now MARCUS E.HARPER herafter preferred to as Plain Kf^/"
Appellant hereby move to proceed under docketinq statement TEX.R.
APP.P.32.

       On 23 day of August 2015 Appellant filed his docketing statement
but    l e f t out   the claim for    relief.

                                   CLAIMS    FOR   RELIEF


       1) Plaintiff ask that this honorable Court appoint counsel and
allow immediate discoverv in this                  (what will be) an extremely dif-
f Lcltmedical medical neqligence/malpractice and gross negligence safety
violations cause

      2) Plaintiff asks for jury trial to present his claims for full and equitable
relief under T.T.C.A-§101 and medical liabilty's (see also §33.013)
      3) Plaintiff seeks ccmipensatory damages against each defendat both jointly
and severally for his past, present, and future-pain suffering mental anguish
and for the permanent scaring and disfigurement done to his body.
     4) Plaintiff seeks punitive damages against ech defendant both jointly and
severally to prevent defendant from allowing these types of grossly negligent
safety violations to continue to injure and disfigure inmates in their charge
in the future.

    5) Plaintiff seeks legal fees and compensation for his time and effort in
having to prsecute this cause of action due to prison officals malice and vin-
dictiveness and unwillingness to resolve this claim.
      6) Plaintiff seeks any additional relief which this Honorable Court or the
jury deem just proper and equitable.
                                             1
                                                                •     •vinnci

                                                            .       . • ;no'i

                                                                       iaM--;




                            f.^
.               .   -


    •   .
                            ro

«           ]
                            ."5-3
                                         •    V        z
                            O"'                        f
                                 •
                                 »




                                             & J       r-
                            cr*
-:                      .
                            ac
                                              .1 *>
                             •       •


                                               rs^m.




                                                                                . -.   • >
    I Marcus Everette Harper # 692332# being presently incarcerated in Bill
Clements Unit does hereby declare that all of the foregoing is true and correct
to the best of knwledge and recolecion under penaly of penury (28 U.S.C.§ 1749)
On 30 day of August 2015   sworn executed.
                                                                        j       ^692332
                                                       Marcus Everette Harper
                                                        Bill Clements Unit
                                                        9601 Spur 591
                                                        Amarillo Tx 79107
                                                                          ^
                                                       I ^                     •+-
            ZOlSSEP-e PH I'I2                                            1^
                                                       •~v«
                                                       s::                     <
                                                               %
                                                                         •^1         ^         ^
                                                                          S
                                                        ^ I
                                       IV
                                       ^        1
                                                       1 ^
                                                        VA
                                       I'' s>
                      K
                           )
                          VJN

                                       ^
                                       4 ^
                                                v<>
                                                      •^1 •
                                       - ,      ^
              \^ f5             \a
                                           ^    V
                                'S     v\       ^         ^    ^     ^
              ^       V
^ I     >     ^       I
                           \    J^ ^                  ^
                                                               -5
                                                               ^     ^
                          Oh.   ^ ^ ^                 , '            'V>

           S3
           S
           ?y-
l-r -.yi           if r-
'i.- a      i     '-V,,
           Co

           cr-
           ar
                                                       AMARILLO TX 791

i^lll                                                03 SEP 2015 PM 2   L

mi 9^
AMaifilb^Tx -i^ien
                 Csl
                                                                         tjiWiOi-
        C2V1-X
                                                 b^prth 9fS^ SCO Vaioraoa Si- Rm S2CO
        Uf'o      ^      C9
                         X                       Cjibena        l^SliCfiOlMr
                   I     ui
        U.:5;<    Ck     X
                   )                          9a/i Aoicnw, Tt 7Sics-3css'

                              .'£t2Cii33-3G3"
             ^   III   .     1^
^PRIVILEGED OFFENDER MAIL
    NOT INSPECTED BY TEXAS
I   department OF CRIMINAL
t   JUSTICE - CORRECTIONAL
    INSTITUTIONS DIVISION